Citation Nr: 0331653	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  97-29 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  The propriety of the initial evaluation for arthritis of 
the left knee, evaluated as 10 percent disabling from April 
17, 1997.

2.  The propriety of the initial evaluation for sacralization 
of the lumbar spine, evaluated as 10 percent disabling from 
April 17, 1997.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Pitts, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Detroit, Michigan.  In that rating decision, service 
connection was granted for the two disabilities and the 
evaluations challenged on this appeal were assigned.

The Board remanded the claims in January 2001 for additional 
development of the evidence.


REMAND

The Board finds that the claims must be remanded a second 
time for the development of evidence that is needed to decide 
their merits.  The representative of the veteran has 
maintained in its October 2003 brief that the claim 
challenging the evaluation of the lumbar spine disability 
should be remanded for this reason.  The Board agrees with 
this position but also concludes that the evidence now of 
record concerning the left knee disability also should be 
supplemented.  

The action sought in this Remand is required by the Veterans 
Claims Assistance Act of 2000 (the VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  The VCAA, 
enacted on November 9, 2000, charges VA with a heightened 
duty to provide certain assistance and notice to claimants of 
VA benefits.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002).  It is thus more favorable to 
claimants than was the former law.  Because the claims were 
pending before VA when the VCAA was enacted, they must be 
developed and adjudicated within the framework established by 
this new law.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
cf. Kuzma v. Principi, No. 03-7032, 2003 U.S. App. LEXIS 
17678 (Fed. Cir. Aug. 25, 2003) (VCAA did not apply to a 
claim that 


was the subject of a Board decision entered before the 
enactment of the VCAA).  
New regulations have been promulgated implementing the VCAA 
and, with the exception of certain provisions concerning 
applications to reopen previously denied claims, are 
effective from the date of the statute's enactment.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  

Recent judicial decisions have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7010 
(Fed. Cir. Sept. 22, 2003).

Development of evidence

The Board is directing in this Remand that the veteran be re-
examined by VA for his disabilities of the left knee and the 
lumbar spine.  The VCAA requires VA to secure a medical 
examination or opinion if such is necessary to decide a claim 
for benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  

The Board notes that because the challenged evaluations were 
assigned to these disabilities in conjunction with a grant of 
service connection therefor, controlling judicial precedent 
dictates that VA adjudicators review the state of each 
disability from the effective date of the grant and assign a 
"staged" rating reflecting variations in severity if 
demonstrated by the evidence.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Potentially, the left knee disability may warrant separate 
evaluations for instability, arthritis, and scarring.  
However, additional medical findings are required to resolve 
this question.

VA examinations concerned with the left knee were performed 
in September 1997, December 1998, and March 2001 and private 
examinations in March 1997 and May 


2002.  During the last two VA examinations and, it appears 
from the reports, the private examinations, x-rays were taken 
and demonstrated arthritis (degenerative joint disease) in 
the left knee.  In the grant of service connection, the left 
knee disability was rated pursuant to diagnostic code, 5257, 
denoting subluxation or instability of the knee, but in an 
August 1999 rating decision, the diagnostic code was changed 
to one, 5010, denoting arthritis.  The August 1999 rating 
decision indicated that there was no medical evidence 
affirmatively showing that the left knee disability exhibited 
the features contemplated by Diagnostic Code 5257.

The RO has suggested, in the June 2002 supplemental statement 
of the case, that the challenged rating of 10 percent, 
originally assigned under Diagnostic Code 5257, now serves to 
compensate the veteran for left knee pain and functional loss 
under 38 C.F.R. §§ 4.40 and 4.45.

However, separate evaluations are available for instability 
and arthritis of a knee.  Ratings of arthritis, when 
established by x-rays, proceed under Diagnostic Code 5003 or 
5010, which in turn requires that arthritis be rated on 
limitation of motion.  The separate evaluations, if granted, 
must be based on "additional disability," and there is no 
additional disability if the limitation of motion of the knee 
does not merit at least a noncompensable evaluation under the 
appropriate diagnostic codes, those, 5260 and 5261, concerned 
with limitation of motion of the leg.  See VAOPGCPREC 23-97 
(1997); VAOPGCPREC 9-98 (1998).  However, painful motion is 
recognized under 38 C.F.R. § 4.59 as an important factor in a 
disability characterized by arthritis, and a compensable 
evaluation may be assigned under Diagnostic Code 5003 for 
painful motion when arthritis has been established by x-ray 
findings, even when there is no actual limitation of motion 
that is recognized by the rating schedule.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

Range of motion of the left knee was measured, the 
examination reports show, during the three VA examinations 
and the March 1997 private examination.  The ranges reported 
are not cognizable under the rating schedule - - that is, 
they do not warrant even a noncompensable rating under the 
diagnostic codes concerned with limitation of motion of the 
leg.  However, none of the examination reports state 


whether the veteran exhibited pain with the left knee motion 
that he was reported to have achieved.  Therefore, the 
existing examination reports do not aid VA adjudicators in 
determining whether the veteran has an arthritis disability 
of the left knee, pain with motion, for which a rating could 
be assigned in addition to any for instability.  Nor do any 
treatment records in the claims file resolve this question.  

Furthermore, the existing examination reports do not confirm 
whether the veteran has instability of the left knee.  The 
Board notes that according to the examination report, the 
veteran complained during the March 2001 VA examination that 
his left (and, as well, his right) knee sometimes gave way 
and he had fallen several times as a result during the past 
year.  However, the examination report did not show that the 
examiner assessed the veteran for instability of the left 
knee.  The reports of the earlier VA examinations and of the 
private examination likewise do not indicate that the veteran 
was assessed for instability of the left knee, nor do any 
treatment records in the claims file.  Therefore, the 
existing examination reports do not aid VA adjudicators in 
determining whether the veteran has instability of the left 
knee, as he himself reports, for which a rating could be 
assigned in addition to any for arthritis.

Therefore, a new VA examination is needed to decide whether 
separate evaluations for arthritis and instability are 
warranted for the left knee disability.  38 U.S.C.A. 
§ 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).

VA examinations concerned with the lumbar spine were 
performed in September 1997, December 1998, and, after the 
Remand of January 2001, in March 2001.  It is evident to the 
Board that the record continues to lack medical findings 
needed to determine the proper evaluation of the lumbar spine 
disability and therefore, this issue must be remanded so that 
a new VA spine examination may be performed.  

The March 2001 examination report creates confusion about 
whether the veteran has arthritis (degenerative joint 
disease) of the lumbar spine.  As the veteran's 
representative has pointed out in its October 2003 brief, 
there is a discrepancy between a separate radiology report 
concerning x-rays of the lumbar spine 


performed for the examination and the examination report.  
The radiology report states an impression of "degenerative 
arthritis of the mid and lower lumbar spine," but this 
finding is not incorporated into the examination report, 
which states as the sole diagnostic impression for the lower 
back "[l]umbosacral paravertebral muscle strain."  No other 
medical assessment of record establishes that the veteran's 
low back disability involves arthritis.  Therefore, 
additional medical evidence is needed.

The Board agrees with the contention of the veteran's 
representative in its October 2003 brief that the March 2001 
VA examination failed to perform the assessment requested by 
the Board in its Remand of "the degree to which pain could 
significantly limit functional ability during flare-ups or 
when either the lumbosacral or sacroiliac joints are used 
repeatedly over a period of time."  See 38 C.F.R. §§ 4.40, 
4.45 (2003).  No specific clinical findings addressing this 
question are offered in the examination report, despite the 
history given by the veteran and noted there of chronic low 
back pain that is aggravated with use of the back.  Rather, 
it is simply declared there that "[t]here is no evidence 
that [the veteran] has excessive fatigability or 
incoordination due to lumbar spine vertebral problem."  Re-
examination of the lumbar spine should address this question.

The Board notes that the provisions of the rating schedule 
applicable to diseases of the spine, including degenerative 
arthritis, have been revised from an effective date of 
September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (August 
27, 2003).  When the law controlling an issue changes after a 
claim has been filed or reopened but before the appeal of the 
administrative or judicial decision of that claim has been 
concluded, as is the case here, the version of the statute or 
regulation that is more favorable to the appellant will apply 
absent Congressional intent to the contrary, see Karnas, 1 
Vet. App. at 311, although revised criteria cannot be used to 
determine what rating is warranted for a disability prior to 
their effective date.  See 38 U.S.C.A. § 5110(g) (West 2002); 
Green v. Brown, 10 Vet. App. 111, 116-19 (1997).  VA 
adjudicators must consider whether revised or former rating 
criteria are more favorable to a claim and apply the more 
favorable criteria to the extent permitted by law.  See 
VAOPGCPREC 3-2000 (April 10, 2000).

Therefore, provided the result would be more favorable than 
under the earlier, the new criteria may be applied to the 
veteran's lumbar spine disability as manifested from their 
effective date.  See Fenderson.  However, a contemporary VA 
examination is needed for this purpose.  

Therefore, a new VA examination is needed to decide what 
evaluation is warranted for the disability of the lumbar 
spine.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).

Notice

Under the VCAA, VA has a duty to provide claimants with 
certain notice concerning the status of their claims.  Under 
the VCAA, VA must notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The notice must 
indicate which evidence the claimant is finally responsible 
for obtaining and which evidence VA will attempt to obtain on 
the claimant's behalf.  Id.; Quartuccio.  The notice must 
clearly indicate that the claimant has one year from the date 
of the notice in which to identify or submit evidence in 
support of the claim.  38 U.S.C.A. § 5103; see Disabled 
American Veterans, 327 F.3d at 1348, 1353; Paralyzed Veterans 
of America (declaring 38 C.F.R. § 3.159(b)(1) inconsistent 
with the statute, and therefore invalid, insofar as it 
provides for adjudication of the claim if the claimant has 
not responded to the notice within 30 days).

It appears that the RO did not send the veteran a letter 
intended to accomplish the notice called for in section 5103 
of the VCAA.  In a June 2002 supplemental statement of the 
case, the RO included the text of 38 C.F.R. § 3.159(b)(1).  
While the case is in remand status, the RO should determine 
whether this procedure satisfied section 5103 of the VCAA.  
The RO should take any and all corrective action following 
from its determination of this question.

Accordingly, this case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all development action, in addition 
to that requested below, and all notice 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the claims.  Any notice 
given, or development action taken, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), and Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir., Sept. 22, 2003), as well 
as any controlling legal guidance issued 
after the date of this Board decision.  

2.  Schedule the veteran for the VA 
examinations described below.  The claims 
file must be made available to each 
examiner and the examiner is requested to 
confirm that it was available for review.  
All tests and studies thought necessary 
by the examiner should be performed.  

(A)  A joints examination to identify the 
characteristics, and assess the severity, 
of the veteran's left knee disability.  
The examiner should describe each 
characteristic of left knee disability 
identified during the examination.  The 
examination report should indicate

(i)  whether x-rays confirm the presence 
of arthritis (degenerative joint disease) 
of the left knee;

(ii)  the ranges of motion, in degrees, 
of the left knee (flexion and extension 
of the leg), and the portion (in 
degrees), if any, of the motion that is 
executed with pain;  

(iii)  the extent to which pain could 
significantly limit functional ability 
during flare-ups or when the left knee is 
used repeatedly over a period of time; 
and whether there is weakened movement, 
excess fatigability, or incoordination 
with use of the left knee;

(iv)  whether the left knee disability 
involves instability and, if so, the 
extent thereof; whether it involves 
subluxation, and if so, the extent 
thereof; and whether in the opinion of 
the examiner, any instability and 
subluxation, respectively, but without 
considering arthritis, are "slight," 
"moderate," or "severe";  

(v)  to the extent that it is possible to 
determine, whether the characteristics of 
the left knee disability have varied 
since April 17, 1997 and if the finding 
is in the affirmative, explain when and 
how they have varied.

(B)  A spine examination to identify the 
characteristics, and assess the severity, 
of the veteran's lumbar spine disability.  
The examiner should describe each 
characteristic of lumbar spine impairment 
identified during the examination.  The 
examination report should indicate

(i)  whether x-rays confirm the presence 
of arthritis (degenerative joint disease) 
of the lumbar spine;

(ii)  the ranges of motion, in degrees, 
of the lumbar, or thoracolumbar, spine 
(forward flexion, extension, left and 
right lateral flexion, and left and right 
lateral rotation), the portion (in 
degrees), if any, of the motion 


that is executed with pain, and whether, 
in the opinion of the examiner, any 
limitation of motion is "slight," 
"moderate," or "severe";  

(iii)  the extent to which pain could 
significantly limit functional ability 
during flare-ups or when either the 
lumbosacral or sacroiliac joints are used 
repeatedly over a period of time; and 
whether there is weakened movement, 
excess fatigability, or incoordination 
with use of the lumbar spine;

(iv)  whether there is muscle spasm of 
the lumbar spine severe enough to result 
in an abnormal gait or an abnormal spinal 
contour (such as scoliosis, reversed 
lordosis, or abnormal kyphosis);

(v)  whether there is any "favorable" 
ankylosis or "unfavorable" ankylosis of 
the spine, and if so, whether of the 
thoracolumbar or the entire spine 
("unfavorable ankylosis" being a 
condition in which the entire 
thoracolumbar spine or the entire spine 
is fixed in flexion or extension, and the 
ankylosis results in one of the 
following:  difficulty walking because of 
limited line of vision; restricted 
opening of the mouth and chewing; 
breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of 
the spine in a neutral position (zero 
degrees) always represents favorable 
ankylosis.); 



(vi)  whether there is muscle spasm on 
extreme forward 
bending; loss of lateral spine motion, 
unilateral, in the 
standing position; listing of the whole 
spine to the opposite side; positive 
Goldthwaite's sign; marked limitation of 
forward bending in standing position; 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of joint space; and abnormal 
mobility on forced motion;

(vii)  to the extent that it is possible 
to determine, whether the characteristics 
of the lumbar spine disability have 
varied since April 17, 1997 and if the 
finding is in the affirmative, explain 
when and how they have varied.

6.  Thereafter, the claims should be re-
adjudicated.  The appropriateness of 
"staged" ratings should be considered.  
Fenderson.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given appropriate time in which to 
respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


